Name: Council Regulation (EEC) No 3468/88 of 7 November 1988 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  agricultural structures and production;  fisheries;  economic policy
 Date Published: nan

 10 . 11 . 88 Official Journal of the European Communities No L 305/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3468/88 of 7 November 1988 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('). Having regard to the opinion of the European Parliament (2). Having regard to the opinion of the Economic and Social Committee (3), Whereas certain species not at the moment covered by any Community intervention arrangements nonetheless account for a significant proportion of production of fishery products in certain regions ; whereas these species make an essential contribution to the incomes of the producers concerned and to the general balance of the market ; Whereas, therefore, in order to foster greater market stability, due account being taken of the characteristics of the products concerned and of the diversity of the circumstances pertaining to their production and marketing, certain of them should be covered by a Community price support scheme ; Whereas, however, regional price disparities for these species do not permit their being covered at present by the existing scheme for the grant of financial compen ­ sation to producers' organizations ; Whereas, in the circumstances, an intervention scheme should be introduced that is based on a withdrawal price set by producers' organizations themselves ; whereas provision should therefore be made for such organizations to receive flat-rate aid on certain terms for products that have been the subject of such independent intervention ; Whereas, in order to encourage producers' organizations to adjust their supply to market requirements more effectively, provision should be made for suitable financial co-responsibility on their part and a limit should be set on the quantities for which aid can be given ; Whereas, in order where possible to prevent the destruction of fish withdrawn from the market, it should be possible for aid to be granted for the processing and storage for subsequent human consumption of certain quantities withdrawn ; Whereas, as regards three tuna species, namely albacore, bluefin and bigeye, the marketing characteristics are similar to those of the other species qualifying for the flat-rate aid and provision should be made to include these species as well under this scheme ; Whereas the aid should be made conditional on the observance of common marketing standards ; Whereas the trend of market prices may make it necessary for action to be taken to help harmonize prices in the Community ; whereas it should therefore be possible for the grant of flat-rate aid to be made conditional on autonomous withdrawal prices not exceeding a maximum level ; Whereas, where application of the flat-rate aid scheme brings about greater harmonization of prices as a result of changes in the production and marketing of the species concerned, the species in question should be brought within the scope of the financial compensation scheme ; Whereas experience has shown that the conditions for the granting of private storage aid need to be specified in the case of certain products frozen on board and that at the same time the scheme in question needs to be made to comply with the general principles of the other Community intervention schemes ; (') OJ No C 308 , 18 . 11 . 1987, p. 5. 0 OJ No C 13, 18 . 1 . 1988, p. 125. 0 OJ No C 319, 30. 11 . 1987, p. 37. No L 305/2 Official Journal of the European Communities 10 . 11 . 88 Whereas the tuna market is dependent on the pattern of landings of fish and proviion should be made for granting private storage aid under certain conditions to the producers' organizations which intervene in order to regulate supply on the Community market ; Whereas, in the case of tuna* in order to rationalize the marketing of a uniform product, the compensatory allowance should be reserved to producers' organizations satisfying certain conditions ; Whereas, in order to assess whether a situation exists on the Community market linked to the trend of prices on the world market in tuna that warrants payment ofhe compensatory allowance, a check must be made that the drop in Community marke prices stems from a drop in import prices ; Whereas, in order to discourage an abnormal increase in tuna production, provision should be made for limits to be laid down within which the allowance may be granted to producers' organizations on the basis of supply conditions recored on the Community market ; Whereas, in order not to distrub traditional trading patterns, provision should be made for producers' organi ­ zations to help finance intervention on the Community market in cases where their production of tuna landed on this market inreases ; Whereas therefore Regulation (EEC) No 3796/81 ('), as last amended by Regulation (EEC) No 3759/87 (*), should be amended ; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 3796/81 is included in the Common Customs Tariff ; whereas consequently, an amendment should be made to the Common Customs Tariff adopted by Regulation (EEC) No 2658/87 (3), as last amended by Regulation (EEC) No 1858/88 (4), 2. In Article 13 ( 1 ) (a), the figure '5' shall be replaced by the figure ' 10' ; 3 . The following shall be inserted : ' 'Article 14b 1 . For products listed in Annex VI, Member States shall grant flat-rate aid to producers' organizations which practise intervention in accordance with Article 9, on condition that : (a) the said organizations determine a withdrawal price, hereinafter called an 'autonomous withdrawal price', before the beginning of the fishing year ; the producers' organizations shall apply that price throughout the fishing year, a tolerance of 10 % below and 5 % above being allowed ; the price may not, however, exceed 80 % of the weighted average price recorded for the product categories in question in the area of activity of the producer's organizations concerned during the previous threee fishing years ; (b) the products withdrawn meet the standards adopted in accordance with Article 2 ; (c) the indemnity granted to associated producers in respect of the products withdrawn from the market is equal to the autonomous withdrawal price. 2. The flat-rate aid shall be granted for quantities withdrawn from the market on condition that they : (a) were put up for sale in accordance with Article 5 ( 1 ), and (b) were, before withdrawal, put up for sale under conditions to be determined, and (c)  are disposed of in a way that does not affect the normal disposal of production or  are processed and stored. Processing for the purposes of this Article shall be freezing, and filleting or cutting accompanied by freezing. 3 . The flat-rate aid shall be granted only for quantities not in excess of 10 % of the annual quantities sold in accordance with Article 5 ( 1 ). The grant of flat-rate aid may be made subject to the condition that the autonomous withdrawal price does not exceed a maximum level fixed in accordance with the procedure laid down in Article 33 . 4. The flat-rate aid for quantities : (a) dealt with in accordance with the first indent of paragraph 2 (c) shall be 75 % of the withdrawal price applied during the current fishing year ; (b) dealt with in accordance with the second indent of paragraph 2 (c) may not exceed 50 % of the maximum level referred to in paragraph 1 (a) or exceed the technical costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3796/81 is hereby amended as follows : 1 . In the second subparagraph of Article 9 ( 1 ) :  in the first indent, the words 'in Annex I (A) and (D)' shall be replaced by 'in Annex 1(A) or (D) and in Annex VI' ;  in the second indent the words 'but not in Annex I (A) and (D)' shall be replaced by 'but not in Annex i (A) and (D) nor in Annex VI' ; (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 359, , 21 . 12. 1987, p. 1 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 166, 1 . 7. 1988, p. 10 . 10. 11 . 88 Official Journal of the European Communities No L 305/3 5. The flat-rate aid shall be reduced by the value, fixed at a standard amount, of the product when it is disposed of as specified in the first indent of paragraph 2 (c). 6 . The Member States concerned shall introduce a control system ensuring that products for which the flat-rate aid is applied do in fact qualify for it. For the purposes of this control system, recipients of the flat-rate aid shall keep stock records which meet criteria to be determined. Member States shall communicate to the Commission at intervals to be laid down a table showing average product and category prices recorded at representative wholesale markets or ports. 7. The Council, acting by a qualified majority on a proposal from the Commission, shall decide, depending on the alignment of the prices for the species referred to under this Article, on their inclusion in the list of products in Annex I (A). 8 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 . 9 . The provisions of this Article shall apply for a period of five years following its date of entry into force. The Commission shall submit to the Council, one year before the end of that period, a report on the functioning of the scheme and in particular on the trend of prices for the products listed in Annex VI . The Council, acting by a qualified majority on a proposal from the Commission, shall decide on appropriate measures before the expriy of the five-year period.' ; 4. Article 16 shall be replaced by the following : 'Article 16 1 . Private storage aid for the products listed in Annexes II and III may be granted to producers' organizations applying Article 5 (1 ) to production and marketing during the current fishing year if : (a) the average prices realized for a product offered for sale by the producers' organizations during a significant period to be determined are less than :  85 % of the guide price mentioned in Article 15 ( 1 ) for the products in Annex II, and  95 % of the Community producer price mentioned in Article 17 ( 1 ) for the products of Annex III and that (b) the price situation is likely to persist. 2. The following rules shall apply to the grant of private storage aid :  the products must have been fished, frozen on . board and landed in the Community by a member of a producers' organization ;  the aid shall be restricted to 20 % of the average quantity of the products offered for sale in the Community in accordance with Article 5 during the same period of three fishing years preceding the fishing year in respect of which the aid is granted. Aid may not, however, be granted for more than 20 % of the quantity offered for sale during the period in progress ;  it must have been established, under conditions to be laid down, that the products concerned are Community products ;  the products must be stored for a minimum period and then placed on the Community market again. 3. The amount of the private storage aid may not exceed the sum of technical costs and interest for amaximum period of three months. This amount shall be fixed each month degressively. 4. Detailed rules for the application of this Article, in particular the amount of the private storage aid and the conditions on which it is granted, shall be- adopted in accordance with the procedure laid down in Article 33 . 5. By way of derogation from paragraphs 1 and 2 and until 31 December 1991 , the aid shall also be granted to producers who are established in Greece and do not belong to a producers' organization.' ; 5. Article 17 shall be replaced by the following : 'Article 17 1 . For the products listed in Annex III, a Community producer price shall be fixed before the beginning of each fishing year. That price shall be valid throughout the Community and shall be fixed for each fishing year. 2. The Community producer price shall be fixed :  on the basis of the average of the price recorded during the three years preceding the fixing of the price at representative wholesale markets or ports in respect of a significant proportion of Community production and for a product with defined commercial characteristics ;  taking into account trends in production and demand. No L 305/4 Official Journal of the European Communities 10. 11 . 88 In fixing this price, account shall also be taken of the need to :  take into consideration the flows of supply of the Community canning industry ;  help support producers' incomes ;  avoid the formation of surpluses in the Commu ­ nity. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall set the Commu ­ nity producer price referred to in paragraph 1 before the beginning of each fishing year. 4. Member States shall notify the Commission of average monthly prices recorded at representative wholesale markets or ports for products of Community origin as referred to in paragraph 1 which have defined commercial characteristics. 5 . For the purpose of paragraph 4 the representative markets and ports of the Member States shall be those where a significant proportion of Community produc ­ tion of tuna is marketed. 6. Detailed rules for the application of this Article, in particular the setting of conversion factors for the various species, sizes and presentations of tuna and a list of the presentative markets and ports referred to in paragraph 4, shall be adopted in accordance with the procedure laid down in Article 33 . Article 17a 1 . Within the limits laid down in paragraph 4, an allowance shall be granted to producers' organizations in respect of the products listed in Annex III if it is found, in respect of a given calendar quarter, that  the average selling price recorded on the Commu ­ nity market, and  the free-at-frontier price mentioned in Article 21 plus any applicable countervailing charge, are both lower than a triggering threshold of 93 % of the Community producer price for the product in question . 2. The allowance shall be granted to producers' organizations for quantities of the product in question caught by their members and sold and delivered during the quarter in question to canning industries located within the customs territory of the Commu ­ nity, subject to the conditions and limits laid down in this Article. 3 . The allowance may not exceed :  the difference between the triggering threshold and the average selling price of the product in question recorded on the Community market, or  a flat-rate amount equivalent to 12 % of the said threshold, or  for each producers organization, the difference between that threshold and the average selling price realized by that producers' organization. 4. In the quarter in respect of which the allowance is granted, the total quantities that may be eligible for the allowance shall in no case exceed :  62,8 % of the quantities of tuna used by the Community canning industry during that quarter ;  the average quantities sold and delivered in accor ­ dance with paragraph 2 during the equivalent quarter of the three fishing years preceding the one in respect of which the allowance is paid ;  110 % of the average quantities sold and delivered in accordance with paragraph 2 during the equiva ­ lent quarter of the fishing years 1984-1986. 5. In the light of the trends in Community produc ­ tion and the supply situation in the Community canning industry, the Council, acting by a qualified majority on a proposal from the Commission, shall, before 1 January 1993, determine any necessary amendments to be made to the percentages and the reference period referred to in paragraph 4. 6. Within the limits laid down in paragraph 4, the amount of the allowance granted to each producers' organization shall be equal to :  the amount laid down in paragraph 3 for quantities of the product in question which have been disposed of in accordance with paragraph 2 and which do not exceed the average quantities sold and delivered under the same conditions by its members in the equivalent quarter in the reference fishing years 1984-1986 ;  95 % of the amount laid down in paragraph 3 for quantities of the product in question which exceed the average quantities referred to in the previous indent, up to a limit of 1 10 % of those quantities ;  90 % of the amount laid down in paragraph 3 for quantities of the product in question which exceed those laid down in the previous indent and which are equal to the surplus of the quantities resulting from the allocation amoung producers' organiza ­ tions of the quantities eligible for an allowance under paragraph 4. The allaocation shall be made between the produ ­ cers' organizations concerned proportionately on the basis of their respective production during the equivalent quarter in the fishing year 1984-1986. 7. Producers' organizations shall allocate the allo ­ wance granted to their members proportionately on the basis 6f the quantities produced by them and sold and delivered in accordance with paragraph 2. The allowance paid by a producers' organization to its member producers shall be increased by a compensa ­ tory payment equal to : 10 . 11 . 88 Official Journal of the European Communities No L 305/5 10 . Detailed rules for the application of this Article, in particular the amount of the allowance and the rules for its grant, shall be adopted in accordance with the procedure laid down in Article 33 ;  2,5 % of the amount laid down in paragraph 3 when the amount paid to the producers' organiza ­ tion is equal to that amount ;  5 % of the amount laid down in paragraph 3 when the amount paid to the producedrs' organization is edqual to 95 % of that amount ;  10 % of the amount laid down in paragraph 3 when the amount paid to the producers' organiza ­ tion is equal to 90 % of that amount. This compensation shall be financed by a fund set up in accordance with Article 9 (3). 6. In Article 19(1 ) the figure 'VI shall be replaced by 'VII': 7. In Article 26 (2) the figure ' 14b shall be inserted after ' 14a' and the figure ' 17' shall be replaced by '17a'; 8 . The storage aid granted under Article 16 shall be deducted from the compensatory allowance for quanti ­ ties in respect of which it has been paid. 9 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the grant of the allowance. 8 . Annex III shall be replaced by the following : 'ANNEX III Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (.Euthynnus (KBtsuwonus), pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, intended for industrial manu ­ facture of products falling within heading 16.04 and classified under one of the following codes of the Combined Nomenclature.: Description CN code Fresh or chilled Frozen Presented in a form other than those mentioned under heading 0304 : I. The following species : a. Albacore or longfinned tuna (Thunnus alalunga), excluding fresh or chilled, 1 . Weighing more than 10 kg each (') 2. Weighing not more than 10 kg each (') 0303 41 11 , 0303 41 13 and 0303 41 19 0303 41 11 , 0303 41 13 and 0303 41 19 b. Yellowfin tuna (Thunnus albacares), 1 . Weighing more than 10 kg each (') 2. Weighing not more than 10 kg each (') c. Skipjack or stripe-bellied tuna (Euthynnus (Katsuwonus) pelamis) d. Bluefin tuna (Thunnus Thynnus), excluding fresh or chilled e. Other species of the genuses Thunnus and Euthynnus with the excep ­ tion of bigeye tuna (Parathunnus obesus), fresh or chilled II . Presented in one of the following ways : a. Whole b. Gilled and gutted c. Other (for example 'heads off) 0302 32 10 0302 32 10, 0302 33 10 0302 39 10 and 0302 69 21 0302 42 11 , 0303 42 31 and 0303 42 51 0303 42 19, 0303 42 39 , and 0303 42 59 0303 43 11 , 0303 43 13 and 0303 43 19 0303 49 11 , 0303 49 13 and 0303 49 19 0303 49 11 , 0303 49 13, 0303 49 19,0303 79 21 , 0303 79 23 and &amp;303 79 29 (') Reference to weight applies to whole products ; No L 305/6 Official Journal of the European ' Communities 10 . 11 . 88 9 . The following Annex shall be inserted : 'ANNEX VI Fresh or chilled products of the following species Falling within " the following CN Codes 1 . Dab (Limanda limanda) 2. Lemon sole (Microstomus kitt) 3 . Albacore or longfinned tuna (Thunnus alalunga) 4. Bluefin tuna (Thunnus thynnus) 5. Bigeye tuna (Thunnus obesus or Parathunnus) 6. Pollack (Pollachius pollachius) 0302 29 00 0302 29 00 0302 31 10 0302 31 90 0302 39 10 0302 39 90 0302 39 10 0302 39 90 0302 69 51 7. Blue whiting (Micromesistius poutassou or Gadus poutassou) 8 . Pout (Trisopterus luscus) 9 . Bogue (Boops boops) 10. Picarel (Maena smarts) 11 . Conger (Conger conger) 12. Gurnard (Trigla spp.) 13. Horse mackerel (Trachurus spp.) 14. Mullet (Mugil spp.) 15. Skate (Raja spp.) 0302 69 85 0302 69 95 0302 69 95 0302 69 95 0302 69 95 0302 69 95 0302 69 95 " 0302 69 95 0302 69 95 and 0304 10 99' 10 . Annex VI shall become Annex VII. 11 . In the text of Chapter 3 of the Common Customs Tariff, which appears in the new Annes VII, in codes 0303 42 11 , 0303 42 31 and 0303 42 51 , the word 'not' shall be deleted ; 12. Annex VII shall become Annex VIII . Article 2 ¢ Regulation (EEC) No 1 196/76 (') is hereby repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. However, Article 1 (11 ) shall apply from the twenty-first day following publication of this Regulation in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1988 . For the Council The President P. ROUMELIOTIS (') OJ No L 133, 22. 5. 1976, p. 1 .